Citation Nr: 0948193	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  03-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to service connection for a bilateral shoulder 
disorder.

3.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981, with additional service in the Reserve. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

This case was remanded by the Board in September 2007 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1. A chronic bilateral knee disorder was not manifest during 
service or during a period of ACDUTRA or INACDUTRA; a current 
bilateral knee disorder is unrelated to service. 

2. A chronic bilateral shoulder disorder was not manifest 
during service or during a period of ACDUTRA or INACDUTRA; a 
current bilateral shoulder disorder is unrelated to service.

3.  Degenerative arthritis was not manifest during service, 
or for over twenty years thereafter; degenerative arthritis 
is unrelated to service.




CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by active service, or by a period of ACDUTRA or 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2. A bilateral shoulder disorder was not incurred in or 
aggravated by active service, or by a period of ACDUTRA or 
INACDUTRA. 38 U.S.C.A. §§ 101(24), 1131, 1132, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3. Degenerative arthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In considering the claim for service connection for a 
bilateral knee disorder, the Board begins by considering 
whether his disability existed prior to service.  In this 
regard, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.  See 38 U.S.C.A. § 1132 (2002).

In assessing whether the Veteran was in sound condition upon 
entry to service, the service treatment records have been 
reviewed.  The Board notes that his October 1978 entrance 
examination indicated a normal clinical evaluation of his 
lower extremities. Although he indicated that he had 
previously broken his left femur, no complaints of a 
"trick" or locked knee were reported in a medical history 
form completed at that time.  

Moreover, the claims file does not contain clear and 
unmistakable evidence to rebut such presumption. The Board 
acknowledges a March 1980 service record reflecting a history 
by the Veteran of an injury to his left knee, after he was 
run over at the age of 10.  Further, he additionally stated 
at his July 2009 VA examination that he had been run over by 
a state trooper when he was 11 years old, resulting in a 
broken left leg and a torn kneecap.  

However, a mere history provided by a veteran of pre-service 
existence does not, in itself, constitute a notation of a 
pre-existing condition. See Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) 
(independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service). As such, and giving him the benefit of the doubt, 
the Board will proceed under the premise that his bilateral 
knee disorder did not preexist service. 

The Veteran testified at a May 2004 DRO hearing, that he had 
injured his knees during active service while marching and 
going down ladders with hoses full of water. He additionally 
testified that he injured his shoulders after falling in a 
ship. With respect to both his knees and shoulders, he has 
additionally alleged that they were both re-injured during a 
motorcycle accident, which occurred on his way to a weekend 
drill with the Reserve. 
	
	Service treatment records reflect that the Veteran was 
treated in March 1980 for knee pain. He was diagnosed with 
chondromalacia.  Although a separation examination is not of 
record, he spent the remaining year and a half of active duty 
service without complaints of knee pain. There are no service 
treatment records reflecting complaints of, treatment for, or 
a diagnosis related to his shoulders or to degenerative 
arthritis. 
	
	The Board has also reviewed the available reserve records, in 
an effort to verify the Veteran's contention that he injured 
his knees and shoulders during a period of ACDUTRA/INACDUTRA 
with the reserves. Of note, a May 1983 Reserve examination 
noted normal upper and lower extremity clinical evaluations. 
Although he complained of a "trick" or locked knee, in a 
report of medical history completed at that time, the 
examiner noted that any affirmative response had been 
evaluated and determined to be of no clinical significance at 
that time. 
	
	With respect to his shoulders, the Veteran indicated in his 
May 1983 report of medical history, that he did not have, nor 
had he ever had a painful or "trick" shoulder.  While it 
appears that the Reserve records in the file are limited, a 
response to a February 2005 request by the RO, for additional 
service treatment records from his period of service with the 
Naval Reserve, indicated there were no additional medical 
records available.  Based on the information available, no 
chronic bilateral knee disorder, bilateral shoulder disorder, 
or degenerative arthritis were noted in service.
	
	Next, post-service evidence does not reflect knee, shoulder, 
or degenerative arthritis symptomatology for many years after 
service discharge.  Specifically, left shoulder pain was 
first noted in a July 2001 VA treatment record. Reports of 
bilateral knee and shoulder pain were not noted until a 
November 2001 VA examination. Although the Veteran was 
diagnosed with a bilateral knee strain and a bilateral 
shoulder strain at that time, X-rays of both his right and 
left knees, and his right and left shoulders, were normal. 
Thus, the first recorded symptomatology related to both his 
knees and shoulders came approximately twenty years following 
separation from service. 
	
	Post-service evidence does not reflect a diagnosis of 
degenerative joint disease until a February 2002 private 
treatment record, over twenty years following separation from 
service. As such, the competent evidence does not reflect 
continuity of symptomatology, with respect to his knees, 
shoulders or degenerative arthritis.  Therefore, the medical 
evidence does not reflect continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to his knees, shoulders and 
degenerative arthritis for many years, the evidence includes 
the Veteran's statements and sworn testimony asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to his knees, shoulders and degenerative arthritis, after he 
was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1981) and initial reported symptoms 
related to bilateral knee and bilateral shoulder disorders in 
approximately 2001 (nearly a 20-year gap), and related to 
degenerative arthritis in approximately 2002 (a 20-year gap).  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's bilateral knee, bilateral shoulder or degenerative 
arthritis disorders to active duty, despite his contentions 
to the contrary.  Specifically, no medical professional has 
established a relationship between his bilateral shoulder 
disorder, or his degenerative arthritis, and active duty.  
	
	With respect to the Veteran's bilateral knee claim, the Board 
places significant probative value on a July 2009 VA 
examination undertaken specifically to address this issue on 
appeal.  At that time, he reported knee pain and swelling in 
both of his knees. He indicated that he had used an over-the-
counter brace since 1995, although he estimated that he only 
used it once a month, or even less at times. 

After a physical examination, the examiner diagnosed the 
Veteran with minimal degenerative joint disease of the right 
and left knees. The examiner opined that it was "not at 
least as likely as not that there [was] a 50 [percent] 
probability or greater that any current knee disability [was] 
related to the [V]eteran's period of active service including 
to the knee pain (chondromalacia) for which he was treated in 
the military." 

The examiner reflected that the military records did not 
document any trauma to the Veteran's knees while he was on 
active duty. Although pain was noted in 1980, the examiner 
indicated that the chondromalacia noted in the service 
treatment records did not appear to relate to any trauma 
associated with service. The examiner further discussed the 
negative impact of the Veteran's weight on his joints.  

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that she misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, a bilateral knee disorder, 
bilateral shoulder disorder, and degenerative arthritis, are 
not the types of disorders that a lay person can provide 
competent evidence on questions of etiology or diagnosis.  
See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order to trigger the presumption, such disease 
must become manifest to a degree of 10 percent or more within 
1 year from the date of separation from service.  See 
38 C.F.R. § 3.307(a)(3) (2009).  

As the evidence of record fails to establish any clinical 
manifestations of degenerative arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 

In sum, the evidence does not support a grant of service 
connection for bilateral knee, bilateral shoulder, or 
degenerative arthritis disorders. As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2001 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the Veteran's claim for a 
shoulder disorder was characterized as "joint problems" on 
the August 2001 VCAA notice letter. However, because he was 
provided the service connection regulations in a June 2003 
statement of the case, and he provided competent testimony at 
his May 2004 DRO hearing, indicating an understanding as to 
the service connection requirements for this disorder, the 
Board finds that adjudication of this issue can proceed 
without prejudice. Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. And 
he was provided an opportunity to set forth his contentions 
during the DRO hearing in May 2004.  

Next, a specific VA medical opinion pertinent to his service 
connection claim for a bilateral knee disorder was obtained 
in July 2009.  Although a November 2001 VA examination 
evaluated the Veteran's shoulders, a medical opinion was not 
obtained. 

However, the Board finds that a VA opinion is not warranted 
with respect to either his bilateral shoulder or degenerative 
arthritis claims.  Given the absence of in-service evidence 
of chronic manifestations of these disorders, the absence of 
identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and 
these claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for degenerative arthritis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


